Br the Court,
Wilson, Justice.
The agreement of the parties that the jury, after agreeing to a verdict, might seal the same and sepa» rate, and to receive the verdict of the eleven jurors was a waiver of all exceptions because of such separation, and placed the cause in the same situation as though the twelve jurors had delivered it. Piad the twelve jurors delivered it, no one would question the authority of the court to direct them to retire and put it in proper form. The statute authorizes the court itself to put verdicts in proper form. As there is no complaint of improper conduct on the part of the jurors, the judgment of the court below is affirmed.